                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
UNITED STATES OF AMERICA,

                         Plaintiff,
      v.                                          Case No. 18-cv-590-pp

VLADIMIR M. GOROKHOVSKY, et al.,

                        Defendants.
______________________________________________________________________________

     ORDER CONSTRUING RESPONSE TO ORDER TO SHOW CAUSE AS
      MOTION TO WITHDRAW (DKT. NO. 57), GRANTING MOTION TO
     WITHDRAW (DKT. NO. 57), GRANTING PLAINTIFF’S MOTION FOR
   DEFAULT JUDGMENT AS TO OFFICE OF LAWYER REGULATION AND
    LEONARD J. KUTCHERA (DKT. NO. 45) AND DENYING PLAINTIFF’S
   MOTION FOR DEFAULT JUDGMENT AS TO GUTHRIE & FREY WATER
                     CONDITIONING, LLC (DKT. NO. 45)
______________________________________________________________________________

      On July 19, 2018, counsel for defendant Larissa Ocheretner filed a

document titled “Stipulation and Consent for Withdrawal of Attorney.” Dkt. No.

25. The motion bore the caption and case number of a Chapter 7 bankruptcy

proceeding; the body of the motion indicated that the defendant stipulated to

the withdrawal. Id. Because it wasn’t clear whether the defendant had agreed

to counsel’s withdrawal in this district court case, Judge Duffin denied the

motion without prejudice. Dkt. No. 26. He explained that if the defendant

wished to move forward without counsel in this case, she could refile the

motion with the appropriate caption. Id. at 2. The defendant did not file a

second motion to withdraw prior to the February 20, 2019 scheduling

conference, and the attorney who had filed the July 2018 stipulation of

withdrawal did not appear at the conference. Dkt. No. 49.
                                        1
      This court issued an order, requiring that attorney to show cause why

the court should not require him to appear in person and explain why he had

not withdrawn from representing the defendant in the district court case. Dkt.

No. 48. On March 19, 2019, the court received counsel’s response to the order

to show cause. Dkt. No. 57. He explained that in July 2018, he had begun a

new job with the State Public Defender; at that time, he’d represented

defendant Ocheretner both in an adversary proceeding in bankruptcy court

and in this case. Id. at 1. He indicated that after he accepted the job with the

public defender, he’d contacted defendant Ocheretner and told her she’d need

to find a new lawyer in both cases. Id. Counsel had the defendant execute the

stipulation for the bankruptcy proceeding; he says he assumed he’d also

drafted a stipulation for this case, but that he accidentally filed the bankruptcy

stipulation in this case. Id. He says that he had multiple conversations with the

defendant—in person and on the phone—in which he told her that she needed

to find a new lawyer both in the bankruptcy proceeding and in this case. Id. In

fact, he made referrals to the defendant for lawyers in both cases. Id. at 1-2.

After counsel learned about the order to show cause, he contacted defendant

Ocheretner, who indicated that she had talked with the lawyers counsel had

identified for her, but that she had not retained them. Id. at 2. Counsel

concluded by providing the court with defendant Ocheretner’s current contact

information. Id.

      The court accepts counsel’s explanation, concludes that he has

discharged the order to show cause, construes his response as a motion to


                                        2
withdraw, and will grant that motion. That means that until some other lawyer

files a notice of appearance on behalf of defendant Ocheretner, she is

representing herself. While the court understands that defendant Ocheretner

may not have legal training or understand the legal process, she is nonetheless

responsible for appearing at court hearings and following the court’s rules and

the federal rules.

      Meanwhile, the plaintiff has filed a motion for default judgment as to the

Office of Lawyer Regulation, Leonard Kutchera and Guthrie & Frey Water

Conditioning, LLC, asking the court to issue an order finding that none of these

defendants have any rights, claims or interest in “the real property subject of

the United States’ amended complaint in the above-captioned litigation or the

proceeds from any sale of the real property.” Dkt. No. 45. The Office of Lawyer

Regulation executed a waiver of service on May 7, 2018. Dkt. No. 12. The

plaintiff filed a return of service indicating that on June 14, 2018, a process

server left the summons and complaint with office manager Jean Klemmons of

Guthrie & Frey. Dkt. No. 20. Finally, the plaintiff filed a return of service

indicating that the process server served defendant Kutchera personally on

July 3, 2018. Dkt. No. 21. To date, none of the defendants have responded to

the complaint, and none have asserted any right or interest in the properties

listed in the complaint. The clerk of court entered default against the Officer of

Lawyer Regulation on June 27, 2018, against Guthrie & Frey on August 1,

2018 and against Kutchera on August 10, 2018.




                                         3
      The court will grant the plaintiff’s motion for default judgment as to

defendants OLR and Kutchera.1 But the court cannot determine whether the

plaintiff properly served defendant Guthrie & Frey. The Wisconsin Department

of Financial Institutions’ web site indicates that the registered agent for

Guthrie & Frey is Robert K. Frey, 1125 Richards Road in Hartland, Wisconsin.

https://www.wdfi.org. Guthrie & Frey’s web site says that “Rob Frey” and his

wife Susan Frey run the company. https://www.guthriefreywater.com. The

court has no way of knowing whether service on office manager Jean

Klemmons constitutes service on “an officer, a managing or general agent, or

any other agent authorized by appointment or by law to receive service of

process,” as required by Fed. R. Civ. P. 4(h)(1)(B).

      The court FINDS that Attorney Kyle Jesinski has discharged the court’s

order to show cause.

      The court CONSTRUES Attorney Jesinski’s response to the order to show

cause as a motion to withdraw from representing defendant Ocheretner. Dkt.


1
 The court notes that the government served the original complaint, filed on
April 16, 2018, on defendants OLR and Kutchera. On February 20, 2019—after
the clerk entered default—the government filed an amended complaint. Dkt.
No. 53. The amended complaint did not change any of the facts alleged in the
original complaint; it was different from the original only in that it sought to
reduce the tax debt against defendant Vladimir Gorokhovsky to a judgment,
something that the government could not have sought prior to the dismissal of
Gorokhovsky’s adversary proceeding contesting the non-dischargeability of the
debt. See Dkt. No. 49 at 1. The court does not know whether the government
has served these two defendants with the amended complaint, and technically
that amended complaint supersedes the original complaint that these
defendants failed to answer. But the fact remains that a year after the
government served them with the original complaint, these two defendants
have not asserted any claim or interest in the properties referenced in the
complaint and the amended complaint.
                                         4
No. 57. The court GRANTS Attorney Jesinki’s motion to withdraw from

representation of defendant Ocheretner. Dkt. No. 57.

      The court ORDERS the clerk’s office to remove Attorney Jesinski as

counsel of record for defendant Ocheretner, and to add the contact information

for Ocheretner to the docket as provided on page 2 of Attorney Jesinski’s

response to the order to show cause. Id.

      The GRANTS the plaintiff’s motion for default judgment as to the Office

of Lawyer Regulation and Leonard J. Kutchera. Dkt. No. 45. The court

ORDERS that defendants Office of Lawyer Regulation and Leonard Kutchera

have no rights, claims, or interests in the real properties identified in the

original and the amended complaints, specifically 10919 N. Hedgewood Lane,

Mequon, Wisconsin, and 4275 W. Cherrywood Lane, Brown Deer, Wisconsin,

or the proceeds from any sale of those properties.

      The court DENIES WITHOUT PREJUDICE the plaintiff’s motion for

default judgment as to defendant Guthrie & Frey.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      United States District Judge




                                         5
